Citation Nr: 0837566	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  06-03 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to vocational rehabilitation benefits under 
the provisions of Chapter 31, Title 38, United States Code.  

2.  Entitlement to an increased rating for chondromalacia, 
right patella, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for chondromalacia, 
left patella, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for chronic low back 
pain, currently evaluated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Smith, Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to March 
1981 and September 1981 to June 1984.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of Vocational Rehabilitation and Employment 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  In a July 2002 
letter, the veteran was notified that her vocational 
rehabilitation benefits were interrupted for failure to 
successfully make acceptable progress in her rehabilitation 
plan.  In August 2002, the veteran filed a notice of 
disagreement (received on VA Form 9) with that determination.  
Her case was discontinued in August 2002.  In October 2002, a 
statement of the case was issued on the issue of 
discontinuance of Chapter 31 benefits due to infeasibility.  
The veteran filed a substantive appeal in November 2002.  
After a further attempt at rehabilitation, in a September 
2004 letter, the veteran was notified that her case was again 
discontinued because she did not meet the objectives of her 
individualized independent living plan.  In September 2004, 
the veteran filed a notice of disagreement with that 
determination.  In December 2004, a statement of the case was 
issued on the issue of discontinuance of Chapter 31 benefits 
due to infeasibility.  The veteran filed a substantive appeal 
in December 2004.  

In July 2006, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is associated with the claims folder.





FINDINGS OF FACT

1.  The evidence demonstrates that the veteran's disabilities 
prevent her from successfully pursuing a vocational 
rehabilitation program and becoming gainfully employed in an 
occupation consistent with her abilities, aptitudes, and 
interests.

2.  In August 2006, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran, through her representative at the time, that a 
withdrawal of the appeal of entitlement to increased ratings 
for chondromalacia of the right patella, chondromalacia of 
the left patella, and chronic low back pain, is requested.


CONCLUSIONS OF LAW

1.  The criteria for finding that achievement of the 
veteran's vocational goal is reasonably feasible for purposes 
of entitlement to vocational rehabilitation and training 
under Chapter 31, Title 38, United States Code have not been 
met.  38 U.S.C.A. §§ 3100, 3101, 3102, 3120 (West 2002 & 
Supp. 2008); 38 C.F.R.           
§§ 21.35, 21.40, 21.53, 21.58, 21.80, 21.94, 21.160, 21.162, 
21.198, 21.362, 
21.364 (2008).

2.  The criteria for withdrawal of a Substantive Appeal on 
the issues of entitlement to ratings in excess of 10 percent 
for chondromalacia of the right patella, chondromalacia of 
the left patella, and chronic low back pain by the veteran, 
through her representative at the time, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  This made 
several amendments to the law governing certain VA claims, to 
include redefining VA's duty to assist and notification 
obligations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, it does not appear that these changes are applicable 
to claims such as the one decided herein.  Cf. Barger v. 
Principi, 16 Vet. App. 132 (2002).  In Barger, the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA, with its expanded duties, is not applicable to 
cases involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 51 (i.e., the 
laws changed by VCAA).  Similarly, the statute at issue in 
this matter is not found in Chapter 51 (rather, in Chapter 
31).

In any event, the Board notes that due to the nature of the 
claim, the veteran was in frequent contact with VA counselors 
and advised of what information or evidence was needed with 
respect to her claim.  The veteran was a very active 
participant in the claims process by submitting evidence, 
calling VA, and testifying at hearings.  She was provided 
with a meaningful opportunity to participate in the claims 
process and has done so.  Thus, any error with regard to an 
extant notification duty is harmless and does not prohibit 
consideration of this matter on the merits.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.	Vocational Rehabilitation Benefits

Pertinent Law and Regulations

Title 38 U.S.C. Chapter 31 provides for vocational 
rehabilitation for veterans with service-connected 
disabilities.  Implementing regulations pertinent to 
eligibility criteria and administrative procedures are found 
at 38 C.F.R. Section 21.  The basic eligibility criteria are 
that the veteran must have a service-connected disability of 
20 percent or more; the veteran must be in need of 
rehabilitation to overcome an employment handicap; and an 
individual written plan must be developed by VA and the 
veteran describing the goals of the program and the means 
through which the goals will be achieved.  38 C.F.R. §§ 21.1, 
21.40, 21.80, 21.84 (2008).

The term "vocational goal" means a gainful employment 
status consistent with a veteran's abilities, aptitudes, and 
interests.  The term "achievement of a vocational goal is 
reasonably feasible" means the effects of the veteran's 
disability (service and nonservice-connected), when 
considered in relation to the veteran's circumstances does 
not prevent the veteran from successfully pursuing a 
vocational rehabilitation program and becoming gainfully 
employed in an occupation consistent with the veteran's 
abilities, aptitudes, and interests.  38 C.F.R. § 
21.35(h)(1),(2) (2008).  The term "achievement of a 
vocational goal is not currently reasonably feasible" means 
the effects of the veteran's disability (service and 
nonservice-connected), when considered in relation to the 
veteran's circumstances at the time of the determination: (i) 
prevent the veteran from successfully achieving a vocational 
goal at that time; or (ii) are expected to worsen within the 
period needed to achieve a vocational goal and which would, 
therefore, make achievement not reasonably feasible.  38 
C.F.R. § 21.35(h)(3) (2008).  

VA shall determine the reasonable feasibility of achieving a 
vocational goal in each case in which a veteran is eligible 
to receive Chapter 31 benefits.  38 C.F.R. § 21.53 (2008).



In order to find that the achievement of a particular 
vocational goal is reasonably feasible, the facts must show 
that the effects of the veteran's disabilities, when 
considered in relation to his or her circumstances, do not 
prevent successful 
pursuit of a vocational rehabilitation program and successful 
employment.  38 C.F.R. §§ 21.35, 21.53(d) (2008).  The 
criteria of feasibility are:  (1) a vocational goal must be 
identified; (2) the veteran's physical and mental conditions 
must permit training to begin within a reasonable period; and 
(3) the veteran must possess the necessary educational skills 
and background to pursue the goal, or will be provided 
services by VA to develop such necessary educational skills 
as part of the program.  38 C.F.R. § 21.53(d) (2008).  The 
criteria for a finding of reasonable feasibility for 
vocational training purposes are not the same as those 
considered when assigning disability ratings under the 
schedule for rating disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); see also 38 C.F.R. Part 4.

A finding that achievement of a vocational goal is infeasible 
without a period of extended evaluation requires compelling 
evidence which establishes infeasibility beyond any 
reasonable doubt.  38 C.F.R. § 21.53(e)(2) (2008).  

A veteran, counseling psychologist or vocational 
rehabilitation specialist may request a change in the 
individualized written rehabilitation plan (IWRP) at any time 
and a change in the statement of long-term goals may be made 
when achievement of the current goal is no longer reasonably 
feasible; the veteran's circumstances have changes and/or new 
information shows that rehabilitation is more likely if a 
different long-range goal is established; and, the veteran 
fully participates and concurs in the case.  38 C.F.R. §§ 
21.80, 21.94 (2008).

If VA determines that a veteran has failed to maintain 
satisfactory conduct or cooperation, VA may, after 
determining that all reasonable counseling efforts 
have been made and are found not reasonably likely to be 
effective, discontinue services and assistance to the 
veteran, unless the case manager determines that mitigating 
circumstances exist.  In any case in which such services and 
assistance 

have been discontinued, VA may re-institute such services and 
assistance only if the counseling psychologist determines 
that:  (1) the unsatisfactory conduct or cooperation of such 
veteran will not be likely to recur; and (2) the 
rehabilitation program which the veteran proposes to pursue 
(whether the same or revised) is suitable to such veteran's 
abilities, aptitudes, and interests.  38 C.F.R. § 21.364(a) 
(2008).

VA will discontinue the veteran's case and assign the case to 
discontinued status for reasons including but not limited to 
cases where the veteran declines to initiate or continue 
rehabilitation process; where a veteran's conduct or 
cooperation becomes unsatisfactory, services and assistance 
may be discontinued and assigned to discontinued status as 
determined under provisions of 38 C.F.R. §§ 21.362, 21.364. 
38 C.F.R. § 21.198 (2008).  Also, a case may be placed in 
discontinued status if his or her failure to progress in a 
program is due to a continuing lack of application unrelated 
to any personal or other problems; or the inability of the 
veteran to benefit from rehabilitation services despite the 
best efforts of VA and the veteran.  38 C.F.R. § 21.198(b)(6) 
(2008).

Assignment of the veteran's case to the same status from 
which the veteran was discontinued or to a different one 
requires that VA first find:  (1) the reason for the 
discontinuance has been removed; and (2) VA has redetermined 
the veteran's eligibility and entitlement under Chapter 31.  
In addition, a veteran placed into discontinued status as a 
result of a finding of unsatisfactory conduct or cooperation 
under 38 C.F.R. §§ 21.362 and 21.364 must also meet the 
requirements for re-entrance into a rehabilitation program 
found in 38 C.F.R. § 21.364.  38 C.F.R.
§ 21.198(c) (2008).

A veteran's eligibility and entitlement to assistance must be 
redetermined in 
any case in which the veteran is determined to be 
rehabilitated to the point 
of employability under 38 C.F.R. § 21.190, the veteran is 
determined to meet 
the requirements for rehabilitation under 38 C.F.R. § 21.196, 
or the veteran's program is discontinued under 38 C.F.R. § 
21.198 except as described in 38 
C.F.R. § 21.198(c)(3).  38 C.F.R. § 21.58(c) (2008).


VA may also conduct programs of independent living services 
for severely handicapped persons.  See 38 U.S.C.A. § 3120(a) 
(West 2002).  VA may provide a program of independent living 
services and assistance under this section only to a veteran 
who has a serious employment handicap resulting in 
substantial part from a service-connected disability, and it 
has been determined that the achievement of a vocational goal 
is not currently reasonably feasible.  See 38 U.S.C.A. § 
3120(b) (West 2002).

The purpose of independent living services is to assist 
eligible veterans whose ability to function independently in 
family, community, or employment, is so limited by the 
severity of disability (service- and nonservice-connected) 
that vocational or rehabilitation services need to be 
appreciably more extensive than 
for less disabled veterans.  38 C.F.R. § 21.1609(a) (2008).

The term "independence in daily living" means the ability 
of a veteran, without
the services of others or with a reduced level of the 
services of others, to live and function within the veteran's 
family or community.  38 C.F.R. § 21.160(b) (2008). 
Independent living services may be furnished:  (1) as part of 
a program to achieve rehabilitation to the point of 
employability; (2) as part of an extended evaluation 
to determine the current reasonable feasibility of achieving 
a vocational goal; 
(3) incidental to a program of employment services; or (4) as 
a program of rehabilitation services for eligible veterans 
for whom achievement of a vocational goal is not currently 
reasonably feasible.  This program of rehabilitation services 
may be furnished to help the veteran:  (i) function more 
independently in the family and community without the 
assistance of others or a reduced level of the assistance of 
others; (ii) become reasonably feasible for a vocational 
rehabilitation program; or (iii) become reasonably feasible 
for extended evaluation.  38 C.F.R. § 21.160(c) (2008).

A program of independent living services and assistance is 
approved when:  (1) VA determines that achievement of a 
vocational goal is not currently reasonably feasible; (2) VA 
determines that the veteran's independence in daily living 
can be improved, and the gains made can reasonably be 
expected to continue following completion of the program; (3) 
all steps required by Sections 21.90 and 21.92 of this part 
for the development and preparation of an Individualized 
Independent Living Program, have been completed; and (4) the 
VR&C Officer concurs in the program.  38 C.F.R. § 21.162(a) 
(2008).


Evidence

In 1985, the veteran filed her original application for 
Chapter 31 services.  Her first rehabilitation plan was 
developed with a goal of obtaining a vocation in Human 
Services.

In April 1988, a second rehabilitation plan was developed 
with a goal of obtaining 
a vocation in secretarial services.  In July 1989, her case 
was interrupted due to
 her failure to maintain a "C" average, failure to show for 
an appointment, and withdrawal from school.  In October 1989, 
her plan was amended.  She transferred to Lee County 
Vocational Technical School due to her lack of progress at 
Edison Community College.  In May 1990, she was withdrawn by 
Lee County Vocational Technical School due to problems with 
her attendance.  Her case was then interrupted due to her 
termination from school.  In July 1990, her case was 
discontinued because she missed her required appointment for 
an evaluation.

In November 1996, the veteran's case was reopened.  In 
February 1997, her case was placed back in discontinued 
status due to her failure to complete an evaluation.

In September 1998, the veteran's case was reopened.  In 
December 1998, her case was placed back in discontinued 
status due to her failure to complete the evaluation.

In May 2000, the veteran's case was reopened.  In June 2000, 
her third rehabilitation plan was developed, this time as an 
extended evaluation, with a goal of determining the 
feasibility of a vocational goal of a Paralegal.  In November 
2000, her case was interrupted due to personal difficulties.  
She had been arrested.  In January 2001, her case was 
discontinued because of the personal difficulties that she 
was experiencing.  

In June 2001, the veteran's case was reopened.  In July 2001, 
her case was discontinued because she did not attend either 
of the scheduled appointments for redevelopment.   

In October 2001, the veteran's fourth rehabilitation plan was 
developed for a goal of obtaining a vocation as a Paralegal.  
It was noted that she continued to have a serious employment 
handicap.  

In a July 24, 2002 letter, the veteran was notified that her 
case was interrupted due to her failure to successfully make 
acceptable progress in her rehabilitation plan.  It was noted 
that she had not met the goals which required her to pass all 
of her classes.  She had withdrawn from all of her courses in 
the Fall 2000 term, and she received two grades of "F" in 
the Spring 2002 term.  It was noted that these grades had 
since been turned to incompletes.  [Transcripts received in 
2004, however, showed the grades from this term reverted back 
to "F."]  It was further noted that a combination of legal, 
personal, and medical issues had continuously impeded her 
ability to be successful in a program of rehabilitation, and 
she was not found to have sufficient medical and psychiatric 
stability at that time for participation in a program 
designed to prepare her for full time employment.   

A July 25, 2002 case note described that the veteran 
contended that the action was unfair.  She complained that 
she was in great pain during the spring of 2002 because she 
was involved in an auto accident which required her to obtain 
medical treatment.  She also learned that her father had a 
terminal illness.  She also had surgery to remove "polyps."     

A July 29, 2002 Counseling Record-Narrative Report noted that 
the veteran had been in and out of vocational rehabilitation 
for the past 17 years.  It was noted that during that time 
period, she had established a very repetitious pattern of 
attempting to go to classes, vocational technical school, or 
community college, and because of personal, medical, and 
psychological issues, she had repeatedly dropped or failed 
classes.  In the last 17 years she had accumulated only a 
total of 38 credit hours 
[later noted as 51 credits of the total 128 credits she had 
attempted] and had a GPA [grade point average] of 1.84.  It 
was noted that she had been provided with four different 
rehabilitation plans and had not been able to successfully 
complete any of them.  

In August 2002, the veteran was notified that her case was 
discontinued for the reasons outlined in the July 24, 2002 
letter.

In December 2002, the RO received a copy of an accident 
report that indicated that the veteran was involved in a 
minor "fender bender" on February 11, 2002. 

In December 2002, the veteran appeared for a hearing at the 
RO to address whether she was currently reasonably infeasible 
for vocational rehabilitation services.  

In January 2003, the RO received a copy of a death 
certificate that reportedly showed the veteran's father died 
on June 6, 2002.  

In January 2003, the veteran's counselor determined that a 
vocational goal was not reasonably feasible at that time but 
the veteran was in need of independent living services.  
Therefore, a fifth rehabilitation plan, an Independent Living 
plan, was developed with the stated goal for the veteran to 
develop and demonstrate sufficient stability and compliance 
with all aspects of physical and mental health, coping 
skills, ability to apply coping skills, and ability to 
complete one semester of academic studies successfully (i.e., 
complete class with a passing grade-grade of "C" or 
better-with no withdrawals or incompletes).  

On January 14, 2003, the counselor received a complaint call 
from the Edison Community College bookstore manager that the 
veteran was being abusive to her staff.  

In March 2003, the RO received documentation from the 
veteran's treating mental health provider that the veteran 
was keeping her every other week individual therapy 
appointments and working on goals related to stressful events 
that she had experienced.  R.R. noted that the veteran was 
working on issues related to handling stress, her depression, 
and her manic behaviors.

In March 2003, reports from the veteran's teachers indicated 
that the veteran's progress was regarded as acceptable.

In May 2003, the counselor determined that the veteran's 
rehabilitation plan would be extended for one additional 
term.  The veteran did not successfully complete the 
objectives of her plan.  She had to extend her internship 
through July to complete her required hours. Also, her 
psychiatrist's office closed, so she had to seek out a new 
psychiatrist.  The counselor found mitigating circumstances 
and authorized an extension of her Independent Living plan 
through August 2003.  

On May 19, 2003, the veteran reported to the counselor that 
she decided to just take a math class over the summer.  She 
reported she received Bs or above in her courses.

In June 2003, records from the Social Security Administration 
(SSA) were received which indicated that the veteran was in 
receipt of disability benefits for inability to work.

In July/August 2003, the veteran advised the counselor that 
the school provided her until September 22, 2003 to complete 
the math class.  She also reported that she was seen in the 
emergency room due to respiratory problems and that she still 
experienced residual back problems from her car accident.  
The counselor recognized that the same patterns of the 
veteran not being able to complete courses kept reappearing 
consistent with her past poor performance in an academic 
setting but she agreed to extend the veteran's Independent 
Living Plan one additional time to provide the veteran more 
time to demonstrate an ability to achieve goals.  The plan 
was extended through December 2003.

In September 2003, the grade received from school showed an 
incomplete in Mathematics.


In November 2003, the counselor did not agree to another 
extension of the veteran's rehabilitation plan because she 
had not submitted evidence to reflect any improvements in her 
mental health condition, and she had consistently received 
grades of incomplete.

On December 12, 2003, R.R. reported that by continuing with 
her prescribed medication and maintaining consistent therapy 
and psychiatric appointments, the veteran should be able to 
achieve her goals.  

In a December 15, 2003 letter, the counselor advised the 
veteran that another extension to her plan was granted, 
giving her until May 2004 to complete her objectives.  
Mitigating circumstances were granted, although evidence of 
such was missing.  The veteran was asked to provide the 
evidence to support the determination to grant mitigating 
circumstances.  The counselor further stated that the 
feasibility determination could only be favorable if the 
veteran was able to complete the semester with no grades of 
"I," "D," or "F."

On December 18, 2003, grades received from the school showed 
one "D" and three incompletes

In February 2004, the veteran advised the counselor that her 
incomplete grades would turn to grades of "F."  Grades 
received thereafter showed one grade of "C" and three 
grades of "F."

In March 2004, M.G. of Edison Community College reported that 
the veteran was badgering her instructors to change her 
grades.  M.G. indicated that the veteran had stopped 
attending the school last fall, and had persuaded her 
instructors into giving her grades of incomplete but then she 
did not do the make-up work and she was currently not doing 
well in the Spring semester.  M.G. further reported that 
after "the row" she caused in the bookstore last fall, she 
was close to being escorted off campus.



In March/April 2004, records were received from Coastal 
Behavioral Healthcare. R.R. reported that the veteran did not 
make significant progress.  An identified obstacle to 
treatment was the veteran did not consistently come to 
medication review and therapy appointments.  The stated 
reason for termination of treatment was the veteran dropped 
out of treatment.

In April 2004, the counselor completed a comprehensive review 
of the veteran's file for the purpose of evaluating her 
progress and determining further action.  The   counselor 
noted that a grade report from May 2003 for the Spring 2003 
term reflected grades of "A" and "B" and an incomplete.  
The grade report received in September 2003 for the Summer 
2003 term reflected an incomplete in math.  The grade 
reported received in February 2004 for the Fall 2003 term 
reflected grades of one "C" and three "F"s. 

In May 2004, Edison Community College reported that the 
veteran had petitioned the school for removal of the "F" 
grades from her transcript, which was granted.  Thereafter, a 
transcript received reflected changes of updates to "C" in 
two courses for the Spring and Summer 2003 terms and grades 
of "F" in three courses were all dropped for the Fall 2003 
term.  Grades for the Spring 2004 term reflected two 
incompletes and one "F."  

In June 2004, the counselor addressed the veteran's 
withdrawal from mental health treatment.  The veteran 
maintained that she did not need treatment, and she indicated 
that she was taking a job at Goodwill [later that same day 
the veteran reported that she would not take the job at 
Goodwill due to "physical disabilities and limitations."]  
The counselor advised the veteran that she needed evidence 
from the veteran to support her claim that mitigating 
circumstances prevented her from attending classes.  The 
counselor received a copy of the veteran's petition to purge 
grades from the school.  Her petition had been approved due 
to medical reasons but was unaccompanied by any medical 
documentation. 

In July 2004, the veteran provided the requested medical 
documentation.  A November 11, 2003 letter from R.R. to 
Edison Community College noted that 
the veteran had asked R.R. to write the letter on her behalf.  
R.R. related that the veteran had reported that she had been 
feeling an increase in her stress level due to situations 
that had been occurring in her personal life.  The veteran 
indicated she had been having some medical issues that had 
affected her.  She was having difficulty focusing, especially 
in school.  She had discussed with R.R. about the importance 
of school and her wanting to do well.  She had found it 
increasingly difficult this past semester due to the 
aforementioned reasons, and she wanted to obtain an 
incomplete for the class and make up the work.  

The veteran also submitted the following:  a receipt from 
Associates In Pulmonary Medicine for treatment obtained on 
November 18, 2003 [a diagnosis of dyspnea was checked off on 
the record]; a Gulf Coast Hospital Emergency Department note 
dated November 4, 2003, which excused the veteran from work 
until November 7, 2003; the veteran's pre-op instructions 
from General & Vascular Surgery, indicating pre-op was March 
19, 2004, and surgery was March 22, 2004; the  veteran's 
notice of scheduled surgery from General & Vascular Surgery, 
indicating surgery was scheduled for April 15, 2004; and a 
May 2004 letter from Dr. S. stating that the veteran needed 
to be excused from classes due to surgery, and because of an 
ongoing medical situation, she needed to have an extension 
beyond the June 7 deadline for the completion of work in 
connection with an incomplete grade.

In August 2004, the counselor observed that the November 2003 
letter from R.R. was written in such a way to merely repeat 
what the veteran had stated to her; she did not provide her 
professional opinion nor did she endorse what the veteran 
claimed.  The counselor noted that the various items of 
documentation that showed medical treatment or surgery during 
the Fall 2003 and Spring 2004 terms did not show that the 
veteran would have been incapacitated from participating in 
class for a substantial period of time during either 
semester.  Therefore, the counselor concluded that the 
medical procedures that the veteran experienced would not 
have prevented her from successfully completing her courses.  

The counselor indicated that the rehabilitation counselors' 
professional opinion was that this veteran had an established 
pattern of poor adjustment and inability to follow through 
with what she started.  Further, the counselor concluded that 
these patterns would not change unless the veteran sought and 
fully participated in mental health counseling that was more 
behaviorally oriented.  The counselor reported that the 
veteran had access to mental health treatment both through 
the VA and by using her Medicare benefits.  The veteran, 
however, had a pattern of changing providers and 
noncompliance with her treatment, so no long-term 
improvements were noted.  The counselor noted that the 
veteran often failed to recognize her deficits in this area 
and every opportunity had been provided to her but no changes 
were noted in her behavior patterns.  

The counselor determined that the Independent Living Plan 
developed to help the veteran become feasible had proven 
unsuccessful.  The veteran's failure to meet the objectives 
of the plan substantiated the finding of unfeasibility.  The 
counselor observed that the veteran was in receipt of Social 
Security benefits as they had determined that she was 
permanently unemployable.  The counselor maintained that her 
lack of progress was clearly documented; she was not a 
feasible candidate to obtain and maintain gainful employment.  

The counselor further stated that the real issue was not one 
of aptitude but one of inability to cope with life that 
stemmed from a total external locus of control, which was why 
the veteran did not see herself as having any responsibility 
in anything that went wrong in her life, but rather sought to 
continuously blame others and accuse others of being 
malicious to her, even when those very people were the ones 
trying to help her.  The counselor noted that the medical 
history reflected that the veteran had been diagnosed with 
bipolar disorder and borderline personality disorder and as 
evidenced by her behavior throughout her participation in 
Chapter 31, these disabilities continued to be poorly 
stabilized.  The counselor concluded that there was a 
preponderance of evidence to substantiate the finding of 
infeasibility and that  copious documentation on file led to 
the conclusion that the veteran was unemployable and that any 
further need for evaluation was unwarranted.   

An August 24, 2004 Counseling Record-Narrative Report noted 
that the veteran's case was interrupted.  It was noted that 
the veteran had indicated that she was with a new 
psychiatrist, but she refused to sign a release because she 
maintained that it was none of the counselor's business.  

In an August 24, 2004 letter, the veteran was notified that 
it had been found that it was not feasible for her to benefit 
from a rehabilitation program as it was not reasonable to 
expect her to be able to train for or get a suitable job at 
this time.  It was noted that the Independent Living Plan 
developed to help her reach a point where an employment goal 
would be feasible for her had proven unsuccessful as the 
veteran was not able to meet the objectives of her plan, 
leading to the conclusion that it was still not feasible for 
her to pursue an employment objective.  Specifically, 
objective one of the plan was not met.  The veteran did not 
progress in mental health treatment nor was 100 percent 
compliance in all treatment programs demonstrated.  Objective 
two of the plan was not met.  Despite being provided three 
extensions for additional opportunities to successfully 
complete a semester of college, the veteran was not able to 
meet this objective.  Evidence that the veteran provided did 
not substantiate that there were medical reasons for her 
inability to follow through with these goals.  As for 
objective three of the plan, it was noted that the veteran's 
failure to meet the foregoing objectives substantiated the 
finding of infeasibility.  

On August 25, 2004, the RO received a copy of a restraining 
order by Edison Community College to keep the veteran off of 
the campus due to her constant harassment of the school 
staff.  As a result, she was not allowed on campus for a 
year.  

In a September 24, 2004 letter, the veteran was advised that 
her case was discontinued due to the reasons outlined in the 
August 24, 2004 letter.


Analysis

As an initial matter, the Board notes that there is no 
dispute that the veteran has met the basic eligibility 
requirements for Chapter 31, vocational rehabilitation 
benefits. 38 U.S.C.A. § 3102 (West 2002); 38 C.F.R. § 21.40 
(2008).

The Board finds that the evidence clearly demonstrates that 
the veteran's disabilities prevent her from successfully 
pursuing a vocational rehabilitation program and becoming 
gainfully employed in an occupation consistent with her 
abilities, aptitudes, and interests.  This finding is 
supported by the conclusions of professionals in the 
Vocational Rehabilitation and Employment office with 
expertise in determining the feasibility of vocational 
rehabilitation, and no competent evidence has been presented 
to refute their opinion.  The veteran does not have the 
knowledge, skill, experience, training, or education to 
render a competent opinion on the feasibility of her pursuing 
a vocational rehabilitation program so her opinion on this 
issue is entitled to little or no probative value.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The only evidence from 
professionals qualified to address the effect of the 
veteran's numerous disabilities on her feasibility for 
vocational rehabilitation is to the effect that her 
disabilities render vocational rehabilitation and training 
infeasible.  The Board cannot reject this evidence, or reach 
an opposite conclusion, based solely on its own 
unsubstantiated opinion.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  

The record clearly establishes a very repetitious pattern of 
the veteran attempting to accomplish the objectives of her 
rehabilitation plans but because of personal, medical, and 
psychological issues, she has repeatedly failed to meet or 
successfully make acceptable progress in the objectives of 
her rehabilitation plan.  Her pattern of not being successful 
in academic settings is well established.  Even when provided 
with independent living services, she could not meet the 
objectives set forth in the fifth rehabilitation plan.  There 
is a more than adequate basis in the record that supports the 
professionals' conclusion that the veteran's severe mental 
and physical disabilities impede her ability to be successful 
in a program of rehabilitation.  As the result of her 
disabilities, she is incapable of coping with the 
vicissitudes of life-particularly as shown by the events 
that occurred in her life from 2002 to 2004.  

The finding of infeasibility is further supported by the fact 
that the veteran's service-connected disabilities have a 
combined schedular rating of 90 percent.  Her service 
connected mental disability alone is rated as 70 percent 
disabling.  She has also been awarded a permanent total 
disability rating based on individual unemployability due to 
her service-connected disabilities.  She receives total 
disability benefits from the SSA based on her mental 
disorder.  For these reasons, the Board finds that it is not 
reasonable to expect that the veteran has any potential to 
successfully complete a rehabilitation program and return to 
work.  Thus, achievement of a vocational goal is not feasible 
for the veteran. 
 
In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


III.      Withdrawal of Substantive Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  The veteran has 
withdrawn the appeal on the issues of entitlement to ratings 
in excess of 10 percent for chondromalacia, right patella, 
chondromalacia, left patella, and chronic low back pain and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal as to these issues and 
it is dismissed.



	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to vocational rehabilitation benefits under the 
provisions of Chapter 31, Title 38, United States Code is 
denied.

The appeal is dismissed on the issue of entitlement to a 
rating in excess of 10 percent for chondromalacia, right 
patella.

The appeal is dismissed on the issue of entitlement to a 
rating in excess of 10 percent for chondromalacia, left 
patella.

The appeal is dismissed on the issue of entitlement to a 
rating in excess of 10 percent for chronic low back pain.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


